Citation Nr: 1416104	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for frostbite residuals to the bilateral feet.

6.  Entitlement to service connection for frostbite residuals to the bilateral hands.

7.  Entitlement to service connection for a right elbow disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to December 1982.

These matters come before the Board of Veterans' Appeals  (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas which denied the Veteran's claims for service connection for a low back condition, bilateral hearing loss, a bilateral foot condition due to frostbite, a hand condition due to frostbite, a right elbow condition, a bilateral knee condition and a bilateral shoulder condition.

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file. 

In February 2013 the Board denied the Veteran's claim of entitlement to service connection for a right shoulder disability and remanded the remaining issues on appeal for further development. 
The Veteran's appeal includes an electronic (Virtual VA) paperless claims that includes additional pertinent VA treatment records; they were reviewed by the RO in the February 2014 supplemental statement of the case (SSOC) and by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In February 2013 the Board remanded the issues on appeal in order to obtain the Veteran's treatment records from the 97th General Hospital in Germany, Frankfurt General Hospital and Fort Carson, searching under both the Veteran's former name and current name; to obtain the Veteran's private treatment records from Dr. M. L. as identified during the November 2012 hearing; to obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Medical Center in El Paso, since October 2009; to afford the Veteran  VA examinations for all issues on appeal; and to readjudicate the Veteran's claims and issue a supplemental statement of the case (SSOC).  

The RO/AMC attempted to obtain the Veteran's treatment records from the 97th General Hospital in Germany, Frankfurt General Hospital, and Fort Carson but could not obtain these records; this was documented in a September 2013 PIES response, an October 2013 letter to the Veteran, a  November 2013 VA memorandum, and a November 2013 AMC development letter.  The Veteran's VA treatment records were obtained and associated with the Veteran's claims file.  The Veteran was afforded VA examinations in October 2013 and an SSOC was issued in February 2014.  Thus, the Board finds that all of those directives have been complied with.  As the requested development has been completed, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In March 2013 the AOJ contacted the Veteran to obtain any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary to request any and all medical records; in the February 2014 SSOC the RO noted that the Veteran never submitted the authorization form.  However, the Veteran stated in a March 2014 statement that he submitted the authorization forms to his representative; there is no evidence that these authorization forms are of record.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the AOJ must contact the Veteran to identify all non-VA healthcare providers who have treated him for his claims.  After obtaining any necessary authorization forms, the AOJ should obtain all identified records.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all VA and non-VA healthcare providers who have treated him for his claims.  After obtaining any necessary authorization forms (VA 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs) then obtain all identified records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC, to include all evidence submitted since the February 2014 SSOC, and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



